DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims1-5 and 13-14, drawn to a method of making silver nanoparticles and a porous composite in the reply filed on 04 /07 /2022 is acknowledged.  The traversal is on the ground(s) that "traversal of the restriction requirement is respectfully requested because the pending claims of the instant application do not present a serious search burden on the Examiner".  This is not found persuasive because the examiner showed burden in the previous Office Action "Requirement for Restriction/Election" dated on 02/10/2022 in the page number 2-3.
The requirement is still deemed proper and is therefore made FINAL.
The non-elected claims 6-12 are withdrawn from further consideration. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2019.   The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim  5 and 14 recites the limitations, by a tilde “ ~ ” while reciting the concentration range of “2~15”. One can interpret this as “2 to 15” or “ 2 to about 15”.  Applicant may amend the claim by clearly defining the symbol to indicate the range in the relevant part of the instant claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Y. Qin et al. Colloids and Surfaces A: Physicochem. Eng. Aspects 372 (2010) 172–176.

Regarding claim 1, Qin teaches a method of syntheses of silver nanoparticles by using an organic reductant and a protective agent. According to Qin, the process typically first forms aqueous mixture containing organic reductant (ascorbic acid) a protecting agent or stabilizer (trisodium citrate) and is  adjusted the pH value with an addition of alkalinizing agent (NaOH solution) and or citrate acid, then mixing with the mixture of silver salt containing precursor, (aqueous solution of AgNO3) [Abstract and page 173, section 2.2 line 1-7]
The only difference is the order of steps. In Qin’s teaching the order of steps are different than the instant claim. The process instantly claimed first forms a first liquid mixture of silver salt and protecting agent, then ascorbic acid is added to form second liquid mixture to form nanosilver particles, and then alkalinizing agent is added to the nanosilver particles containing second liquid mixture. 
However selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), see MPEP § 2144.04 IV C.
Claim 2-5 are also rejected as dependent on Claim 1. 

Regarding claim 2, Qin teaches a method of syntheses of silver nanoparticles with a liquid mixture of different pH value of 6-10.5, (6.0, 7.0, 8.0, 9.0, 10.0, or 10.5).  [page 173, section 2.2 line 4-5]
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP § 2144.05 I

Regarding claim 3, Qin teaches a method of syntheses of silver nanoparticles, wherein the silver salt containing precursor solution is selected is aqueous solution of AgNO3 [page 173, section 2.2 line 6-7] one selected from the recited group of instant claim is a prima facie case of obviousness.


Regarding claim 4, Qin teaches a method of syntheses of silver nanoparticles, wherein the organic reductant is ascorbic acid [Abstract and page 173, section 2.2 line 3] one selected from the recited group of instant claim is a prima facie case of obviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Y. Qin et al. Colloids and Surfaces A: Physicochem. Eng. Aspects 372 (2010) 172–176 as applied to claim 1 above, and further in view of Chandrabhas Narayana [US20100233245A1].

Regarding claim 5, Qin teaches a method of syntheses of silver nanoparticles, wherein the aqueous solution containing ascorbic acid 0.6 mM (6.0×10−4 M) and trisodium citrate 3.0 mM (3.0×10−3 M), while the instant claim recites the range of organic reductant of 2-15 mM [page 173, section 2.2 line 3-4]. 
	Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP § 2144.05 II A.
However Narayana further teaches, Aqueous solution of the reducing agents  is about 2-5 mM [Section 0076].  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP § 2144.05 I 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qin with the teachings of Narayana to tune the nucleation and growth processes and thus the size of the silver nanoparticles by changing the reaction parameters such as molar ratio of the reductant/silver precursor to get the antibacterial uses as a bactericidal product or bacteriostatic product those are not harmful to the human body. 

Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Y. Qin et al. Colloids and Surfaces A: Physicochem. Eng. Aspects 372 (2010) 172–176 in view of Chandrabhas Narayana [US20100233245A1].

Regarding claim 13, as described above Qin teaches a method of syntheses of silver nanoparticles by using an organic reductant and a protective agent. According to Qin, the process typically first forms aqueous mixture containing organic reductant (ascorbic acid) a protecting agent or stabilizer (trisodium citrate) and the pH value is adjusted with an addition of alkalinizing agent (NaOH solution) and or citrate acid, then mixing with the mixture of silver salt containing precursor, (aqueous solution of AgNO3) [Abstract and page 173, section 2.2 line 1-7]. But Qin does not teach about the composite or an outer surface and an inner surface of the porous material. 
Narayana discloses a novel antimicrobial composite material comprising of bacterial cellulose and nanosilver [section 0004]. Narayana teaches silver loaded cellulose nanocomposites obtained via reduction of silver nitrate [Section 0009] where in order to synthesize cellulose fibers silver nanocomposites, the silver salt is selected from a group of  silver nitrate, silver chloride, silver carbonate preferably silver nitrate [Section 0051]. Narayana further teaches addition of silver salts containing precursor solution (silver nitrate) and the porous material (aqueous cellulose fiber) and the cellulose fibers are randomly distributed [Section 0064]. Protecting agent or stabilizers such as have been added too [Section 0065]. The reduction of Ag+ in the cellulose silver nitrate aqueous mixture was performed by using a set of reducing agents including organic reductant like Glucose to reduce Ag+ to form silver nanoparticles [Table1, Section 0064]. According to Narayana the pH is a paramount controlling parameter of the nanoparticles size as well as the antibacterial activity, which is monitored in their invention and listed in Table 1 [Section 0065] and the required alkalinity is maintained by introducing an alkalinizing agent (aqueous NaOH solution) as illustrated in the Table 1 [0076].


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Table 1 of Narayana (US20100233245A1)

Narayana’s invention meets all the limitations of the instant claim except it does not directly teaches anything about an outer surface and an inner surface of the porous material. However in the method above it has been taught that the cellulose fibers are randomly distributed in the silver salt containing solution and the membrane of the cellulose fibers. The Ag+ ions get easily deposited on the cellulose membrane [Section 0064]. This is obvious that silver nanoparticles are attaching both side of the membrane of the cellulose surface.  Further Narayana’s Fig:5 shows TEM image of effected bacterial cell by cellulose Ag nanocomposite where the insets (a) shows the detaching of the outer membrane from inner cytoplasmic membrane by Ag nps [0013], which indicates that the nano composite has two surfaces like outer surface and inner surface. 
Therefore, Narayana’s teaching is considered to be analogous to the claimed invention because it is in the same field of synthesis of silver nanoparticle and producing a porous material composite using similar silver salt precursor, protecting agent, , organic reductant and alkalinizing agent. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qin with the teachings of Narayana to tune the nucleation and growth processes and thus the size of the silver nanoparticles by changing the reaction parameters such as molar ratio of the reductant/silver precursor, pH, to get the appropriate antibacterial uses as a bactericidal product or bacteriostatic product those are not harmful to the human body. 

Regarding claim 14, Qin teaches a method of syntheses of silver nanoparticles, wherein the aqueous solution containing ascorbic acid 0.6 mM (6.0×10−4 M) and trisodium citrate 3.0 mM (3.0×10−3 M), while the instant claim recites the range of organic reductant of 2-15 mM [page 173, section 2.2 line 3-4]. 
	Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP § 2144.05 II A.
However Narayana further teaches, Aqueous solution of the reducing agents  is about 2-5 mM [Section 0076].  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP § 2144.05 I 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qin with the teachings of Narayana to tune the nucleation and growth processes and thus the size of the silver nanoparticles by changing the reaction parameters such as molar ratio of the reductant/silver precursor to get the antibacterial uses as a bactericidal product or bacteriostatic product those are not harmful to the human body. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dong Wang [US 20180185926 Al], because the applicant gets the benefit of its publication date of July 5 2018 which is in within a year of the effective filling date of the claimed invention of July 2 2019. 
Wang discloses an invention for preparing nano-metal particles, the process comprising
the steps of: a) providing a solution of a metallic precursor in a first solvent at a first temperature; b) providing a solution of a reducing agent in a second solvent containing a polymeric protective agent at a second temperature as a mother liquor; c) atomizing the solution of the metallic precursor and contacting the atomized metallic precursor solution with the mother liquor; and d) allowing the metallic
precursor to react with the reducing agent to form the nano-metal particles, wherein the metal precursor has a higher solubility in the first solvent at the first temperature than in the mother liquor at the second temperature [Section 0006] 
Wang teaches the term "metal precursor" refers to a metal ion compound capable of obtaining a target metal via a reduction step by liquid phase chemical reduction and as an example silver nitrate (Ag (NO3)) is used as a starting material. Wang further teaches the reducing agents are not limited to, tannic acid, gluconic acid, alkali metal citrates, ascorbic acid or others reducing agent suitable for reducing metal ions known to those skilled in the art [0036]. According to Wang a protective agent is also required that are capable of stabilizing the reaction system during the preparation of metal nanoparticles. Examples of the protective agent has been also cited in his disclosure and the amount can be determined experimentally by those skilled in the art according to actual demands [0037]. In addition to that Wang teaches, if necessary, a pH adjusting agent may also be added, suitably comprises an alkalizing agent like aqueous ammonia, alkali metal hydroxides, and other pH adjusting agents known to those skilled in the art [0039]. The pH adjusting agent is used in an amount sufficient to adjust the pH of the mother liquor in the range of from 6 to 9 [0042]. Wang teaches the respective addition amounts of the reducing agent, the polymeric protective agent, the optional pH adjusting agent, in the mother liquid should ensure that the respective intended effects thereof can be realized and a person skilled in the art can experimentally determine their respective suitable amounts depending on the particular type of reducing agent, polymeric protecting agent, optional pH adjuster [Section 0042]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 8AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Zimmer can be reached on 571-270-3591. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAZMUN NAHAR SHAMS/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736